IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39702

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 492
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 14, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
SCOT WINFIELD CASEY,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John P. Luster, District Judge.

       Order revoking probation and requiring execution of unified eight-year sentence
       with one and one-half years determinate term for operating a motor vehicle while
       under the influence of alcohol, affirmed; order denying I.C.R. 35 motion,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Scot Winfield Casey entered an Alford 1 plea to operating a motor vehicle while under the
influence of alcohol, which was elevated to a felony due to a DUI conviction less than six years
prior. Idaho Code §§ 18-8004, 18-8005(5). The district court imposed a unified eight-year
sentence with a four-year determinate term, but after a period of retained jurisdiction, suspended
the sentence and placed Casey on probation. Subsequently, Casey admitted to violating several
terms of the probation, and the district court consequently revoked probation and ordered

1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                                1
execution of a reduced sentence of a unified term of eight years with one and one-half years
determinate. Casey filed an Idaho Criminal Rule 35 motion requesting reconsideration of the
sentence, which the district court denied. Casey timely appealed.
       Following settlement of the appellate record, Casey filed, with the Idaho Supreme Court,
a motion to augment the record requesting various transcripts. The Supreme Court denied
Casey’s motion requesting transcripts of the dispositional hearing and the rider review hearing.
Casey appeals, contending that the Idaho Supreme Court denied him due process and equal
protection by denying his motion to augment the record with the requested transcripts. Casey
also asserts the district court abused its discretion by revoking his probation and by denying his
Rule 35 motion.
       Casey asks this Court to hold that the Idaho Supreme Court deprived him of due process
and equal protection when it denied his motion to augment the record. We do not, however,
have the authority to review and, in effect, reverse an Idaho Supreme Court decision on a motion
made prior to assignment of the case to this Court on the ground that the Supreme Court decision
was contrary to the state or federal constitutions or other law. See State v. Morgan, 153 Idaho
618, 620, 288 P.3d 835, 837 (Ct. App. 2012). Such an undertaking would be tantamount to the
Court of Appeals entertaining an appeal from an Idaho Supreme Court decision and is plainly
beyond the purview of this Court.        Id.   If a motion is renewed by the movant and new
information or a new or expanded basis for the motion is presented to this Court that was not
presented to the Supreme Court, we deem it within the authority of this Court to evaluate and
rule on the renewed motion in the exercise of our responsibility to address all aspects of an
appeal from the time of assignment to this Court. Id. Such may occur if the appellant’s or
respondent’s briefs have refined, clarified, or expanded issues on appeal in such a way as to
demonstrate the need for additional records or transcripts, or where new evidence is presented to
support a renewed motion. Id.
       Casey has not filed with this Court a renewed motion to augment the record or presented
to this Court in his briefing any significant new facts or a new justification for augmentation
beyond that already advanced in his motion to the Supreme Court. In essence, Casey asks us to
determine that the Idaho Supreme Court violated constitutional law by denying his motion. As
this is beyond the scope of our authority, we will not address the issue further.




                                                 2
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.


                                                3
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation, ordering execution of
Casey’s modified sentence, or by denying his Rule 35 motion. Therefore, the order revoking
probation, directing execution of Casey’s modified sentence, and the denial of his Rule 35
motion are affirmed.




                                              4